Name: 86/454/EEC: Council Decision of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products
 Type: Decision
 Subject Matter: America;  distributive trades
 Date Published: 1986-09-13

 Avis juridique important|31986D045486/454/EEC: Council Decision of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products Official Journal L 262 , 13/09/1986 P. 0021*****COUNCIL DECISION of 11 September 1986 on the conclusion of an Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 concerning trade in certain steel products (86/454/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has concluded an Arrangement with the United States of America extending and amending the Arrangement of 21 October 1982 concerning trade in certain steel products (1); Whereas these arrangements cover only exports from the Community as constituted on 31 December 1985; Whereas the latter arrangement should be supplemented by an Arrangement on semi-finished iron and steel products, so as to make it possible to safeguard the essential interests of Community producers exporting the products in question to the United States market; Whereas the Commission Decision pursuant to the European Coal and Steel Community Treaty concerning the conclusion of the Arrangement has received the assent of the Council in accordance with that Treaty; whereas, therefore, the abovementioned Arrangement should be approved to the extent that it relates to products covered by the European Economic Community Treaty, HAS DECIDED AS FOLLOWS: Article 1 1. The Arrangement in the form of an Exchange of Letters with the United States of America amending the Arrangement of 21 October 1982 relating to trade in certain steel products, is hereby approved on behalf of the European Economic Community, to the extent to which this Arrangement relates to products covered by the EEC Treaty. 2. The text of the Arrangement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to carry out the Exchange of Letters for the purpose of binding the European Economic Community. Done at Brussels, 11 September 1986. For the Council The President G. HOWE (1) OJ No L 355, 31. 12. 1985, p. 2.